Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 40 is objected to because of the following informalities:  Claim 40 depends from itself.  Therefore, claim 40 has been withdrawn from consideration.  Appropriate correction is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0113737 to Davis in view of U.S. Pub. No. 2011/0252572 to Morrison, and further in view of U.S. Pub. No. 2008/0313815 to Guesquiere.
Claim 21, Davis discloses an apparatus comprising a mattress, the mattress comprising a first horizontal layer, a second horizontal layer positioned below the first horizontal layer, and a third horizontal layer positioned below the second horizontal layer; wherein the first and second horizontal layers are selecting from a combination of latex or polyurethane foams with the first horizontal layer having a density between 2.75 to 4.5 pounds per cubic foot, IFD between ten to twenty, and a softness compression modulus of 1.75 to 2.35 [0027]. Davis is silent to the second layer comprising memory foam. Morrison discloses selecting combinations of multiple layers including the selection of visco-elastic/memory foam layer [Abstract][0008]-[0011].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a visco-elastic layer as taught by Morrrison yielding predictable results that provide superior comfort and conformance, pressure relief, orthopedic support and dampen motion transfer. Davis is silent to the first horizontal layer having a rebound of at least 40%. Guesquiere discloses that it is well known to have high resiliency foam with a rebound over 40% [0039].  Selecting from a plethora of known commercially
available foams are considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a high resiliency foam yielding predictable results that further provide comfort and conformance.










Claim 22, 24, 29, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0113737 to Davis, U.S. Pub. No. 2011/0252572 to Morrison, U.S. Pub. No. 2008/0313815 to Guesquiere and further in view of U.S. Pat. No. 6,372,812 to Niederoest et al.
Claims 22, 24, 29, 36, and 38, Davis, as modified, discloses all of the structural limitations as stated above, but is silent to the first horizontal layer has a support factor of at least 2.  Niederoest discloses a process of constructing low density and high support foams that include a support factor of at least 2, a density of between 2 to 4 pounds per cubic foot, and an IFD of 25% [Table 1](fig. 2). It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a low density and high support foam as taught by Niederoest yielding predictable results that reduce the total weight while providing a higher cushioning support and better cushioning comfort to the mattress of Davis (col. 1 lines 37-48)(col. 2 lines 45-51).









Claims 23, 28, 30, 34, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0113737 to Davis, U.S. Pub. No. 2011/0252572 to Morrison, U.S. Pub. No. 2008/0313815 to Guesquiere, and further in view of U.S. Pub. No. 2011/0067183 to Hawkins.  
Claims 23, 28, 30, 34, 37, and 39, Davis discloses all of the structural limitations as stated above, but is silent to the first layer having a 25% IFD of between 6 to 18 pounds.  Hawkins discloses a 25% IFD of between 6 to 18 pounds [0016]. Selecting from a plethora of known commercially available foams are considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a foam having a 25% IFD of between 6 to 18 pounds yielding predictable results that provide and equivalent and alternative foam for comfort and conformance.
 Allowable Subject Matter
Claims 25-27, 31-33, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673